JONES, Judge,
dissenting with reasons:
Pursuant to the provisions of Rule 1.9 of the Rules of Professional Conduct an attorney who has formerly represented a client in a matter is prohibited from later representing another person in the same or a substantially related matter in which that person’s interests are materially adverse to the interests of the former client unless the former *461client consents after consultation. Additionally, the attorney is also prohibited from using information relating to the representation to the disadvantage of the former client unless pursuant to Rule 1.6 such representation is permitted or when the information has become generally known. The provisions of Rule 1.10 of the Rules of Professional Conduct create an imputed disqualification for all lawyers associated in a firm when any one of them practicing alone would be prohibited from doing so by Rule 1.9. Thus, if any one member of the firm of Sessions & Fishman would be prohibited from representing the plaintiffs in this matter, any member of the firm would automatically be subject to the same prohibition.
This litigation concerns the exact same property which was the subject of previous litigation wherein a member of the law firm of Sessions & Fishman represented the interests of the relators. The fact that the current litigation concerning this property involves different legal issues does not automatically mean that information relevant to this litigation was not divulged during the previous representation, especially since a member of the firm had advised and/or represented the defendant on numerous legal matters, as well as matters related to this very same property. The fact that the relator could not prove that any confidential information had been divulged is completely irrelevant to the issue of whether the present litigation involves matters which are substantially related to the matters that this law firm previous represented the relators interest.
At the very least, the attorney for the plaintiff should have been disqualified in order to remove even the appearance of impropriety in this case.
For this reason, I respectfully dissent.